[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 31, 2007
                             No. 06-15083                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 05-80205-CR-DTKH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

PHILLIPPE ZAMOR,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 31, 2007)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Phillippe Zamor appeals his convictions for possessing a false passport, in

violation of 18 U.S.C. § 1546(a); making false statements to special agents of the

United States Department of State, Diplomatic Security Service, in violation of 18

U.S.C. § 1001(a)(2); impersonating a United States citizen, in violation of 18

U.S.C. § 911; and knowingly possessing without lawful authority a Florida

identification card in the name of another person, in violation of 18 U.S.C.

§ 1028A. On appeal, Zamor argues that the district court abused its discretion in

denying his objection to the government’s admission of Maktoine Thomas’s birth

certificate, where the government had not disclosed the birth certificate to Zamor

during pre-trial discovery. For the reasons set forth more fully below, we affirm.

      At Zamor’s trial, the government presented the following evidence. First,

Special Agent Scott Banker, an agent for the Diplomatic Security Service in the

United States Department of State, testified that he investigates passport and visa

violations and in that capacity was called to Palm Beach County to conduct an

interview of someone who identified himself as Maktoine Thomas. Banker

brought a copy of a passport application with him to the interview, which

application Banker had obtained based upon a passport number he had been given.

According to Banker, the name on the passport application was Maktoine Thomas

and the picture attached to the application was of Zamor. Further, the passport that



                                          2
had been recovered from Zamor’s pocket at the time of his arrest contained a

picture of Zamor, a birth date of November 27, 1979, and was issued to the name

Maktoine Thomas. During Banker’s interview of Zamor, he elicited that Zamor

had completed the passport application that Banker had and that Zamor’s

photograph was the one attached to the passport application. Zamor told Banker

that his name was Maktoine Thomas.

      After the interview, Banker located driver’s licenses and identification cards

in a government database that contained the name Maktoine Thomas and a birth

date in November 1979. Pictures on two of the licenses did not match. Banker

found licenses and identification cards in the name of Phillippe Zamor and those

cards contained pictures of Zamor. Banker continued his investigation in Naples,

Florida, where he located three high school yearbooks that contained pictures and

the name of Maktoine Thomas.

      Maktoine Thomas then testified that he was born on November 27, 1979,

was a citizen of the United States, and had one sister and six brothers, including a

half-brother named Phillippe Zamor. The government then asked Thomas to take

out his birth certificate. Thomas testified that the government had made a copy of

his birth certificate the previous day, and the government then moved to admit the

copy of the birth certificate into evidence. Zamor’s counsel objected, alleging a



                                          3
discovery violation because it was the first time that he had seen Thomas’s birth

certificate. Zamor’s counsel clarified that he was not objecting on authenticity

grounds. Counsel argued that, because of the government’s failure to disclose the

document when it was received, he was “prejudiced in [his] inability to do a more

thorough examination.” The court excused the jury and the following discussion

then occurred:

      Court: I am not suggesting there is bad motive or effort to circumvent
      the rules. . . . If the Government agent knows there is a document that
      they are probably going to use and elects to allow a third party to hold
      on to it so the agent doesn’t hold on to it, I am going to treat that is
      [sic] and was in the possession of the Government and that obviously
      is the beginning situation, because you have some situations where
      something is in the possession of law enforcement and it is not turned
      over, and that is considered a discovery violation. I am going to start
      out treating this as though it is a discovery violation. . . . The case law
      is clear, in order to prevail on a discovery violation, the defendant has
      to show that he has been prejudiced. . . . What is the prejudice in this
      case?

      Zamor’s counsel: Your Honor, I had no opportunity to check out the
      validity of this document to see if it is a valid document. I am going
      on the appearance that I see it in court, and I’ve suffered some
      prejudice in that regard.

      Court: . . . In retrospect . . . it probably would have been better had the
      agent made a copy of it so the copy could have been disclosed to the
      defense as part of pretrial discovery procedures, but I think it is clear
      this was not done in any effort to cause surprise or to sandbag the
      defense. . . . Second, I don’t think the defense has shown substantial
      prejudice in this. This is a document that is really self authenticating.
      The whole issue in this case is one of identity and, obviously, Mr.
      Thomas himself is present in court indicating who he is, and so on.

                                           4
      The document is simply corroborative evidence of his own oral
      testimony. We are in the middle of a trial. A recess or anything else,
      really, wouldn’t achieve any benefit at all. So, I am finding for the
      sake of the record, there has been a discovery violation, but,
      nonetheless, I am finding that there is no prejudice resulting from this,
      and so, therefore, I would overrule the objection . . . .

      The jury was then returned to the courtroom and, continuing with its direct

examination of Thomas, the government asked Thomas if he knew if his brother

was in the courtroom or if he could identify his brother. Thomas testified that he

could not identify his brother because he had not seen him in 20 years. Thomas

recognized his name and date of birth on the passport application, but he did not

write that on the application nor did anyone else write it for him. With regard to

the driver’s licenses and identification cards in evidence, Thomas testified that it

was not his picture on two of the licenses. Further, the name and date of birth on

the passport at issue was his, but the picture on the passport was not of him.

Thomas also identified the high school yearbook pictures as being of himself.

      Next, Jacqueline Thomas testified that she was Maktoine Thomas’s sister

and she identified Thomas as the man who testified immediately before her.

Jacqueline stated that her parents had told her that she had a half-brother named

Phillippe Zamor, but that she had never met him. Jacqueline identified her brother

Maktoine’s picture on one of the driver’s licenses in evidence, but she stated that

the pictures on the other two licenses were not of Maktoine. Norman Lee Parrish,

                                           5
an immigration inspector at the United States Citizenship and Immigration

Services, testified that, in 1984, an individual named Phillippe Zamor had filed an

application for asylum, which application included fingerprints of that individual.

Parrish stated that the asylum application was still pending at the time of the instant

trial. Deputy United States Marshall Michael Witkowski stated that, at the time of

defendant Zamor’s instant arrest, he took Zamor’s fingerprints and photograph.

Deputy Witkowski further testified that the defendant signed “Zamor Phillippe”

when directed to sign his name on his fingerprint card. Lastly, the government

tendered Officer Gregory Parkinson as an expert in fingerprint comparison.

Officer Parkinson stated that he had performed a fingerprint comparison on all the

fingerprints that were in evidence in the instant case, and that he determined that

all the fingerprints belonged to the same person.

      Zamor did not testify on his own behalf, nor did he present any other

witnesses. The jury found Zamor guilty of all four counts of the superseding

indictment. Thereafter, the court sentenced Zamor to 51 months’ imprisonment

and 3 years’ supervised release.

      Zamor argues on appeal that this Court should vacate his conviction based

upon the district court’s erroneous admission of Maktoine Thomas’s birth

certificate. Zamor contends that the admission of the birth certificate was “central”



                                           6
to the government’s claim that Zamor was not the true Maktoine Thomas. He

further asserts that the birth certificate was not merely corroborating evidence of

Thomas’s testimony, but was actually the “official document” corroborating

Thomas’s claim that he was the true Maktoine Thomas. He concludes that the

admission of the birth certificate was erroneous because he had no time to prepare

for it, and its admission resulted in complete surprise and substantial prejudice to

his defense.

      We review for abuse of discretion the district court’s admission of evidence

over a defendant’s objection based upon a discovery violation. United States v.

Rodriguez, 799 F.2d 649, 652 (11th Cir. 1986).

      Pursuant to Federal Rule of Criminal Procedure 16, the government must,

upon the defendant’s request, allow the defendant to inspect and copy all

documents that “the government intends to use . . . in its case-in-chief at trial.”

Fed.R.Crim.P. 16(a)(1)(E)(ii). “A discovery violation under [Rule 16] or a

standing discovery order is reversible error only when it violates a defendant’s

substantial rights.” United States v. Camargo-Vergara, 57 F.3d 993, 998 (11th Cir.

1995). “Substantial prejudice exists when a defendant is unduly surprised and

lacks an adequate opportunity to prepare a defense, or if the mistake substantially

influences the jury.” Id. at 998-99. “Inadvertence does not render a discovery



                                            7
violation harmless; rather, the purpose of rule 16 is to protect a defendant’s right to

a fair trial rather than to punish the government’s non-compliance.” Id. at 999.

“The actual prejudice will often turn on the strength of the Government[’s] case.”

Rodriguez, 799 F.2d at 652.

      In Zamor’s case, it is not disputed that the district court correctly determined

that the government had violated the standing discovery order by failing to disclose

Thomas’s birth certificate to Zamor. The issue on appeal is whether Zamor

suffered substantial prejudice as a result of the government’s discovery violation.

See Camargo-Vergara, 57 F.3d at 998-99. On this record, Zamor has not

established that he suffered substantial prejudice as a result of the discovery

violation.

      In addition to Thomas’s birth certificate, the government submitted

overwhelming evidence that Zamor was not the true Maktoine Thomas, and, thus,

that he had committed the offenses alleged in his indictment. First, Agent Banker

discovered, during his investigation of the instant case, driver’s licenses that

contained pictures of Zamor with the name “Maktoine Thomas.” Second, Thomas

appeared in court and testified that it was his name, but not his picture, on the

driver’s licenses and passport application in evidence. Thomas also identified the

three pictures from the high school yearbooks as being his with the name



                                           8
“Maktoine Thomas” next to them. Moreover, Thomas’s sister, who testified

immediately following Maktoine, identified the individual who testified before her

as her brother Maktoine, and she testified that the driver’s licenses contained

Maktoine’s name, but the pictures were not of Maktoine. Lastly, the testimony of

several witnesses revealed that the fingerprints from Phillippe Zamor’s asylum

application matched the fingerprints taken from Zamor on the day of his instant

arrest. This evidence collectively supports the jury finding that the defendant

Zamor was actually Phillippe Zamor and not the true Maktoine Thomas.

      In light of all of the government’s evidence, the birth certificate served as

another piece of evidence corroborating Thomas’s true identity. During the side-

bar discussion following Zamor’s objection to the admission of the birth

certificate, Zamor’s counsel first conceded the authenticity of the birth certificate,

but then stated, when asked by the court to explain any prejudice, that he “had no

opportunity to check out the validity of this document to see if it is a valid

document. I am going on the appearance that I see it in court, and I’ve suffered

some prejudice in that regard.” Zamor did not explain further the prejudice that he

suffered, nor does he expound on the argument before this Court. Furthermore,

Zamor did not cross-examine Thomas regarding the birth certificate.

      Given the government’s overwhelming evidence of Zamor’s guilt, and the



                                           9
lack of specific arguments from Zamor detailing exactly how he was prejudiced,

the district court did not abuse its discretion in determining that Zamor had not

suffered substantial prejudice due to the government’s discovery violation.1

Accordingly, Zamor’s convictions are

       AFFIRMED.




       1
         Zamor also argues on appeal that his convictions should be vacated because his case is
factually similar to Camargo-Vergara, a case in which we held that the defendant was
substantially prejudiced by the government’s discovery violation. See Camargo-Vergara, 57
F.3d at 998-99. Upon review of our decision in Camargo-Vergara and the record in Zamor’s
case, Zamor’s argument is without merit because he does not demonstrate, as the defendant did
in Camargo-Vergara, that he intended to present a defense based upon the lack of Thomas’s birth
certificate being in evidence, nor does Zamor explain how his trial strategy was affected by the
government’s surprise disclosure of the birth certificate. As such, Zamor’s case is
distinguishable from Camargo-Vergara.

                                               10